By the Court
(absents Parsons, C. J.) —This word property is very comprehensive; and there can be no doubt it was the inten tian of the parties to cover this interest of Holbrook, the master, whether it was to be considered as commission, or as a specific proportion of the cargo belonging exclusively to him. The earnings of the master were completed at Canton; and if he had died on the homeward passage, and the ship arrived in safety, his executors would have been entitled to the share of the goods he was to receive. When this cargo was laden on board at Canton, the master, in virtue of the contract between him and the owners, was entitled to 7jj 100th parts of it. This was, beyond all doubt, an insurable interest, and the verdict having found the loss, there must be

Judgment for the plaintiff